FILED
                            NOT FOR PUBLICATION
                                                                             JUN 20 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

DAVID ALBERTO PALMA-CHAVEZ,                      No. 12-72218

              Petitioner,                        Agency No. A201-148-624

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 14, 2016**
                              San Francisco, California

Before: CLIFTON and IKUTA, Circuit Judges and LAMBERTH,*** Senior
District Judge.

      David Palma-Chavez, a native and citizen of Mexico, petitions for review of

the BIA’s decision affirming the denial of his applications for asylum, withholding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
of removal, and CAT relief. We have jurisdiction under 8 U.S.C. § 1252 and deny

the petition.

       Palma argues that the BIA erred in its determination that he does not belong

to a cognizable particular social group for purposes of withholding relief.

However, even if Palma were a member of such a group, he has not contested

before this court the Board’s conclusion that his withholding claim nonetheless

fails because of insufficient evidence that “any persecution was or will be on

account of his membership in such group.” Ayala v. Holder, 640 F.3d 1095, 1097

(9th Cir. 2011) (per curiam) (emphasis in original). He has therefore waived any

argument to that effect, Martinez–Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996), and the Board’s denial of withholding relief on that basis must be upheld.

       The BIA also did not err in failing to consider Palma’s claim for CAT relief.

The Board stated that it deemed the issue waived because of Palma’s failure to

meaningfully challenge the IJ’s denial of CAT relief on appeal. Although Palma

briefly mentioned his CAT claim in his brief before the BIA, he failed to

specifically challenge any of the IJ’s legal conclusions or factual findings.

Accordingly, the Board did not err in holding those claims waived.

       PETITION DENIED.




                                           2